 

EXHIBIT 10.5
AMENDMENT TO
EMPLOYMENT AGREEMENT
 
This AMENDMENT (this “Amendment”) to the Employment Agreement (the “Employment
Agreement”), dated as of January 31, 2000, and as previously amended on March 1,
2001, between EarthWeb Inc., a Delaware corporation (which subsequently changed
its name to Dice Inc. (the “Company”)), and Brian Campbell (“Employee”) is dated
as of March 31, 2011.
WHEREAS, the Company and Employee wish to amend the Employment Agreement to
provide that Employee's outstanding equity-based awards other than stock options
receive the same treatment as outstanding stock options receive under the
Employment Agreement in respect of acceleration of vesting under certain
specified circumstances.
NOW, THEREFORE, in consideration of the mutual agreements and understandings set
forth herein, the parties hereby agree as follows:
1.Except as defined herein, capitalized terms used herein shall have the
meanings ascribed to such terms in the Employment Agreement.
 
2.Amendment of Addendum to Employment Agreement.
 
(a)    The last sentence of Section 1(b) of the Addendum to the Employment
Agreement is hereby amended by replacing the phrase “unvested Stock Options”
with the phrase “Stock Options, restricted stock and other outstanding
equity-based awards”.
3.Continuing Effect of Employment Agreement. Except as expressly modified
hereby, the provisions of the Employment Agreement (including the Addendum
thereto) are and shall remain in full force and effect.
 
4.Governing Law. This Amendment shall be governed by, construed under, and
interpreted in accordance with the laws of the State of New York applicable to
agreements made and to be wholly performed within that State, without regard to
its conflict of laws provisions or any conflict of laws provisions of any other
jurisdiction which would cause the application of any law other than that of the
State of New York.
 
5.Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
 
[Signature page follows]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment on
the date first written above.
 
DICE INC.
 
 
 
 
 
 
By:
/S/ SCOT W. MELLAND
 
 
Name:
Scot W. Melland
 
 
Title:
Chairman, President & Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
 
/S/ BRIAN CAMPBELL
 
 
Brian Campbell
 
 

 
[Signature page to amendment to Employment Agreement
between the Company and Brian Campbell]
 
 

 